NO.
12-07-00186-CR
NO. 12-07-00187-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: CURTIS ANTONIO DAVIS,          §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            In
these original mandamus proceedings, Curtis Antonio Davis seeks an order
requiring the trial court to rule on his applications for habeas corpus (trial
court cause numbers 68,554-A and 71,585-A) relating to two misdemeanor
convictions.  We have received a copy of
two orders, one in each trial court cause, signed on July 20, 2006 denying Davis’s
habeas applications.  Accordingly, we
dismiss Davis’s petitions for writ of mandamus as moot.
Opinion delivered June 29, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO
NOT PUBLISH)